Bell, J.
This was an action in tort against a steam-railway company and a street-railway company for injuries alleged to have been received by the plaintiff in a collision between a train of the former and a car of the latter in which the plaintiff was riding as a passenger. The petition charged that each company was negligent in approaching the intersection of the respective tracks where the collision and injury occurred. The petition alleged further that the planitiff’s injuries were “due to, caused by, and the sole result of” the negligence of both companies, and this averment is not negatived by any of the more specific allegations. The steam-railway company excepted to the overruling of its general and special demurrers, but in this court insisted only upon the ground of demurrer that the petition contained a misjoinder of causes of action and of parties defendant. Held: The question presented for adjudication is controlled in principle adversely to the plaintiff in error by the decision of the Supreme Court in Gooch v. Georgia Marble Co., 151 Ga. 462 (107 S. E. 47), wherein it was ruled: “Where one suffers an injury as the result of the concurring negligence of two tort-feasors, the injured party may maintain a joint or several suit against the tort-feasors; and it will be sufficient to support a recovery in a joint suit if the negligence of both be a contributing cause, although the degree of care owed to the complainant by both parties defendant be *152not tlie same.” See Kelly v. Georgia Ry. & Power Co., 24 Ga. App. 439 (4) (101 S. E. 401); Fulton Ice & Coal Co. v. Pece, 29 Ga. App. 507 (5) (116 S. E. 57).
Decided April 23, 1924.
Arnold & Battle, for plaintiff in error.
McLaughlin & Foley, contra.

Judgment affirmed.


Jenhvns, P. J., and Stephens, J., concur.